       Case 2:07-md-01871-CMR Document 5323 Filed 09/03/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________
                                          :
IN RE: AVANDIA MARKETING, SALES           :
PRACTICES AND PRODUCTS LIABILITY          :   MDL No. 1871
LITIGATION                                :
                                          :   Case No. 07-md-01871
This Document Relates To:                 :
                                          :
All Third Party Payor Actions             :
_________________________________________ :

                                            ORDER

       AND NOW, this 3rd day of September 2020, upon consideration of Defendant

GlaxoSmithKline LLC’s (“GSK”) Motion for Continued Sealing of Certain Documents, and

Motion for the Continued Sealing of the Expert Reports of Donald Austin, Eliot Brinton, and

Brian Swirsky, and all related filings, and as directed on remand from the Third Circuit Court of

Appeals, for the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that:

       1. GSK’s Motion for Continued Sealing of Certain Documents [Doc. No. 5259] is

           GRANTED in part and DENIED in part. Specifically, the Motion is denied except as

           to the redaction of the personal information of study subjects, and employee

           telephone numbers, addresses, and the ending of email addresses contained in the

           documents listed in Exhibit D to the Motion and the Abramson Reports.

       2. The parties are DIRECTED to file versions of the documents listed in Exhibit D to

           GSK’s Motion for Continued Sealing of Certain Documents [Doc. No. 5259-4] and

           the Abramson Reports that have been redacted in accordance with this Order and the

           accompanying Memorandum Opinion on or before September 30, 2020.

       3. Plaintiffs’ Motion to Seal Exhibit D to the Declaration of Thomas M. Sobol [Doc.
         Case 2:07-md-01871-CMR Document 5323 Filed 09/03/20 Page 2 of 2




             No. 5271] is GRANTED.1

         4. GSK’s Motion for the Continued Sealing of the Expert Reports of Donald Austin,

             Eliot Brinton, and Brian Swirsky [Doc. No. 5285] is DENIED. The Clerk of Court is

             directed to UNSEAL the following documents:

                     i.    Plaintiff Steering Committee’s Generic Expert Report of Donald
                           Austin, Ex. 149 to the Decl. of Thomas Sobol filed July 1, 2016
                           [Doc. No. 4907].
                    ii.    Plaintiff Steering Committee’s Generic Expert Report of Eliot A.
                           Brinton, Ex. 150 to the Decl. of Thomas Sobol filed July 1, 2016
                           [Doc. No. 4907].
                   iii.    Supplemental Expert Statement of Eliot A. Brinton, Ex. 151 to the
                           Decl. of Thomas Sobol filed July 1, 2016 [Doc. No. 4907].
                    iv.    Plaintiff Steering Committee’s Generic Expert Report of Brian
                           Swirsky, Ex. 152 to the Decl. of Thomas Sobol filed July 1, 2016
                           [Doc. No. 4907].
                    v.     Plaintiff Steering Committee’s Generic Supplemental Expert
                           Report of Brian Swirsky, Ex. 153 to the Decl. of Thomas Sobol
                           filed July 1, 2016 [Doc. No. 4907].

         5. Plaintiffs’ Motion to Seal Exhibits B-D to the Declaration of Thomas M. Sobol [Doc.

             No. 5291] is DENIED.2

         It is so ORDERED.

                                                                BY THE COURT:

                                                                /s/ Cynthia M. Rufe
                                                                ________________________
                                                                CYNTHIA M. RUFE, J.




1
  As this exhibit [Doc. No. 5272] contained documents and references under seal at the time that Plaintiffs filed the
Declaration, Plaintiffs requested that it be filed under seal. Because the Court agrees that certain redactions must be
made before all of the documents can be unsealed, the Court grants Plaintiffs’ motion.
2
  As the Expert Reports of Austin, Brinton, and Swirsky were under seal at the time that Plaintiffs filed this
Declaration, Plaintiffs requested that it be filed under seal. However, as the Court now determines that the expert
reports should no longer remain sealed, the Court denies this motion.
